Title: To Thomas Jefferson from John McDowell, 16 May 1799
From: McDowell, John
To: Jefferson, Thomas



Sir
Staunton May 16, 1799

I Recieved your favour this morning by post respecting the balance of the Nails which is on hand wishing me to dispose of them To Oblige you as the assortment is not good I will still Keep them And Sell them assoon as possible and Send you the Amount when Sold—It will be some time before all the Eights is Sold as there is a large quantity of them left however I will doe the best I can with them—from
your Obet Servt

John McDowell

